Citation Nr: 0621988	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-36 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of lumbar strain with multi-level disc bulge, 
currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran is reported to have served on active duty from 
January 1990 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  The case was later transferred to the VA 
Regional Office (RO) in Baltimore, Maryland.  

The Board notes that the veteran and his representative have 
expressed interest in filing a service connection claim for a 
scar that resulted from the veteran's low back surgery.  The 
Board refers this potential claim to the RO for appropriate 
development.  


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
experiences pronounced intervertebral disc syndrome.    


CONCLUSION OF LAW

The criteria for a disability evaluation of 60 percent, for 
the service-connected low back disability, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, as 
amended by 67 Fed. Reg. 54345-54349 (August 22, 2002), and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
dated in August 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, VA advised the veteran of the respective duties 
of VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And in this letter, VA provided 
notification to the veteran before adjudicating his claim.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that this letter did not provide the veteran 
with information regarding increased ratings and effective 
dates for the award of benefits.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Any notice defect here will be addressed by 
the RO when effectuating the award of an increased rating, 
which is granted in the decision below.  There is therefore 
no possibility of prejudice to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the August 2002 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained medical records noted by the veteran as 
relevant to this appeal.  Moreover, VA provided the veteran 
with compensation examination for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In February 1999, VA service connected the veteran for a low 
back disorder at 20 percent disabling, effective October 
1997.  Since June 2001, the veteran has claimed entitlement 
to a higher evaluation.  For the reasons set forth below, the 
Board agrees with his claim.          

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record indicates that the veteran also 
currently has lumbar degenerative disc disease.  As it is not 
clear whether this disorder relates to the veteran's service-
connected low back strain, the Board will consider the 
symptomatology associated with this disorder when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 20 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, ratings of 30, 40, 50, 60, 
and 100 percent are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, and 
intervertebral disc syndrome (IDS).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2005).  The medical evidence 
shows that the veteran does not have vertebra fracture or 
ankylosis (for which maximum 100 percent evaluations are 
authorized).  But the record does demonstrate that the 
veteran has IDS, which warrants a maximum evaluation of 60 
percent.  And, based on the severity of the veteran's 
symptoms, the Board finds a 60 percent rating warranted here.  
As 40 percent is the maximum evaluation authorized for 
limitation of motion, the Board will not address range of 
motion measurements here.   

Under the older criteria, a 60 percent rating is authorized 
for IDS that is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  And a 40 percent rating is 
authorized for severe IDS characterized by recurring attacks 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the older criteria, IDS may be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities.  Whichever 
method results in the higher evaluation may then be used in 
assigning the disability rating.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. Note 
(1).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  

Under the new criteria, IDS is evaluated on the total 
duration of incapacitating episodes over the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 60 percent rating is warranted with evidence 
of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 40 percent rating 
is warranted with evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, and a 20 percent rating is 
warranted with evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).      

In this matter, there is no medical evidence of 
incapacitating episodes.  So the newer criteria would not 
warrant an increased rating here.  But, given the veteran's 
pronounced symptomatology, the older criteria warrants the 60 
percent rating.  

The medical evidence consists of VA and private examination 
reports.  See Francisco, 7 Vet. App. at 58.  In October 1999, 
a CT scan showed the veteran with multi-level degenerative 
disc disease, while magnetic resonance imaging (MRI) showed 
internal disc derangement syndrome at L5-S1, and ligamentous 
tear.  Private medical records dated from January to April 
2002 show the veteran's complaints of low back pain and 
significant incapacitation.  The veteran was prescribed 
medication to decrease his pain.  In April 2002, the 
veteran's physician noted that the veteran underwent "non-
operative management and failed to show sustained improvement 
over an extended period of time."  And in April 2002, the 
veteran underwent a lumbar laminectomy and fusion L5-S1 (a 
360 spine surgical procedure).   

In July 2003, the veteran underwent spine and neurological VA 
compensation examinations.  The examiner of the veteran's 
spine noted that the veteran continued to have the same 
complaints following his surgery as he had before his 
surgery.  The examiner noted the veteran's complaints of 
constant pain, which is aggravated by bending, prolonged 
sitting, and prolonged standing.  But the examiner stated 
that the veteran ambulated well, and had substantial range of 
motion.  

The examiner conducting the VA neurological examination noted 
that the veteran did not complain of radiating pain, 
numbness, or weakness in his legs.  He noted the veteran's 
difficulty bending and stooping, and that the veteran was 
incapacitated on a daily basis as a result of his disability.  
The veteran complained that his pain was a 9 of 10 at its 
worst, and 7 of 10 when under medication.  The examiner noted 
that cranial nerves II through XII were all intact, and that 
the veteran's motor strength was 5/5 all over.  The deep 
tendon reflexes were 2+ and symmetrical in the upper 
extremity on biceps, triceps, and brachioradialis.  Knee 
jerks were 2+ symmetrical bilaterally and ankle jerks were 1+ 
symmetrical.  Plantars were flexors, while cerebellar 
coordination, finger to nose, and heel to shin were intact.  
This examiner also noted that the veteran's gait was not 
normal as the veteran stood up and walked slowly due to pain.  
The examiner noted the veteran's range of motion as forward 
flexion to 30 degrees beyond which the veteran complained of 
pain, extension to 25 degrees, left lateral flexion to 20 
degrees, and right lateral flexion to 25 degrees.  The 
examiner noted the veteran's straight leg raising test up to 
55 degrees on the left and 65 degrees on the right.  The 
examiner noted that the veteran could not do heel to toe 
walking properly.  The examiner noted that the veteran's 
sensory examination was intact as pinprick and light touch 
sensation was noted all over.  In closing, this examiner 
diagnosed the veteran with chronic low back pain secondary to 
multi-level degenerative joint disease of the lumbosacral 
spine, and chronic low back strain.  

The next medical evidence is found in private treatment 
reports dated from July to October 2004.  These documents 
show that the veteran continued to experience spasms, severe 
limitation of extension and flexion, and pain in his lower 
back.  In these reports, the veteran stated that he could not 
walk down the street.  Upon examination, it was noted that 
there was "possible instability" concerning his lumbar 
fusion.  Subsequent testing confirmed a fractured pedicle 
screw from the veteran's April 2002 surgery, and "failed low 
back syndrome."   An examiner noted that, "by definition", 
the veteran had a nonunion despite his fusion surgery (VA 
medical evidence dated in September 2004 confirmed the 
diagnosis of a broken screw).  

These records show the veteran's complaints that Mobic and 
Darvocet were not effective for his pain.  And the records 
show the veteran's continuing tenderness in the lower 
paralumbar region, and sacroiliac region extending into his 
gluteal region.  Nevertheless, the veteran reported minimal 
numbness intermittently extending into his legs, no 
radiculopathy, and no bladder or bowel dysfunction.  

The veteran also submitted private medical evidence dated 
from January to November 2005.  This evidence shows that the 
veteran underwent a second back surgery - lasting 8 hours - 
which consisted of an extensive anterior posterior 
reconstruction of the lumbar spine involving mobilization of 
both iliac arteries, removal of a spinal implant, a bone 
graft, and stabilization of the spine with reinsertion of a 
spinal fixation device.  These records also show that the 
veteran may have developed pseudarthrosis in his lower spine 
area.  

The veteran's private physician opined in April 2005 that he 
believed that the veteran's symptomatology warranted a 60 
percent rating under the Rating Schedule.  

In a September 2005 letter, another private physician noted 
his instruction that the veteran should not lift anything 
heavier than a gallon of milk.  And the examiner noted that 
Percodin was prescribed since "Vicodin is not seen to be 
holding it[.]"  In November 2005, this physician noted that 
the veteran was incapable of working during the period 
following his surgery.  The physician noted that the veteran 
was cleared to return to work "on a graduated fashion[.]"  

The veteran also testified at a Board hearing in March 2005.  
During this hearing, the veteran's statements were consistent 
with the medical evidence of record.  He described the 
limitations on his family, social, and professional life, and 
stated that his low back pain was worse then compared to the 
period prior to his surgery (he underwent his second back 
surgery several months following the hearing).  

As this evidence shows, the veteran's lumbar spine disability 
is manifested by pronounced symptomatology - since filing his 
increased rating claim in June 2001, the veteran has 
undergone two low back surgeries, and has experienced 
"failed low back syndrome" as a result of the first 
surgery.  It is clear that these are pronounced symptoms 
under the old criteria.  A 60 percent rating is therefore 
warranted here.  

But a rating in excess of 60 percent would not be warranted 
by combining ratings based on chronic orthopedic and 
neurological symptoms.  See 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Code 5293 (2003).  The veteran would warrant a 40 
percent rating for his chronic orthopedic manifestations.  
The evidence shows severe limitation of motion in his lumbar 
spine region.  But the veteran would not warrant a 
compensable rating for chronic neurological symptoms here.  
The medical evidence does not show such symptoms 
"constantly, or nearly so."  In fact, the medical reports 
indicate no radiculopathy, no bowel or bladder control 
problems, and only intermittent slight numbness in the legs.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).    

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's pain on motion, fatigue, and 
incoordination is accounted for in the assigned 60 percent 
evaluation - the maximum allowable for back disabilities 
without ankylosis or vertebrae fracture.  Moreover, the 
record shows that the veteran continues to work full time.  
As such, there is no medical evidence of record that the 
veteran's lumbar spine disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation to 60 percent, for 
lumbar strain with multi-level disc bulge, is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


